DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein an optical filter comprising a plurality of color areas and a surrounding 5area adjacent to the color areas, the optical filter comprising: a substrate; a first optical layer on the substrate and comprising a first color filter, a second color filter, and a third color filter respectively in a first color area, a second color area, and a third color area among the plurality of color areas; 10a second optical layer comprising a first color conversion portion overlapping the first color filter, a second color conversion portion overlapping the second color filter, and a light transmission portion overlapping the third color filter; and a light blocking layer, wherein the light blocking layer comprises a body portion in the surrounding 15area comprising a light blocking material; and the body portion surrounds both a first opening and a second opening, wherein the first color area and the second color area are adjacent to each other and an area between the first color area and the second color area corresponds to the first opening, and 20the third color area corresponds to the second opening.
Regarding claims 2-10, claims 2-10 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 11, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 11, and specifically comprising the limitation wherein a display apparatus comprising: a light emitting panel to emit light of a single color; and an optical filter comprising a plurality of color areas and a surrounding area 15adjacent to the plurality of color areas, and configured to transmit or convert the light emitted from the light emitting panel into light of different colors, wherein the optical filter further comprises: a substrate; a first optical layer on the substrate and comprising a first color filter, a second 20color filter, and a third color filter; a second optical layer comprising a first color conversion portion corresponding to the first color filter, a second color conversion portion corresponding to the second color filter, and a light transmission portion corresponding to the third color filter; and a light blocking layer comprising a body portion in the surrounding area and 25comprising a light blocking material, wherein the first color filter and the second color filter directly contact one surface of a portion of the third color filter between a first color area and a second color area.
Regarding claims 12-20, claims 12-20 are allowable for the reasons given in claim 11 because of their dependency status from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2018/0138376 to Koshihara teaches an optical filter with overlapping areas of red, green, and blue, but fails to teach all of the requirements of independent claims 1 and 11.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879